Exhibit 10.34

 

PARENT GUARANTY

 

THIS PARENT GUARANTY (the “Parent Guaranty”) is issued as of this 19th day of
June, 2003, by GEMSTAR-TV GUIDE INTERNATIONAL, INC., a Delaware corporation (the
“Guarantor”), in favor of BANK OF AMERICA, N.A., as administrative agent (the
“Administrative Agent”) for the Issuing Bank and the Lenders (each as defined
herein).

 

W I T N E S S E T H:

 

WHEREAS, TV Guide, Inc. (the “Borrower”) is a party to (a) that certain Facility
A Loan Agreement dated as of March 1, 1999 (together with any and all
extensions, renewals, amendments, modifications, restatements or supplements
thereto, the “Facility A Loan Agreement”) with the financial institutions
parties thereto (together with any permitted assignees thereof, the “Facility A
Lenders”), Bank of America, N.A., as issuer of the letters of credit (in such
capacity, the “Issuing Bank”) and as administrative agent, for the Issuing Bank
and the Facility A Lenders, and (b) that certain Facility B Loan Agreement dated
as of March 1, 1999 (together with any and all extensions, renewals amendments,
modifications, restatements or supplements thereto, the “Facility B Loan
Agreement”) with the financial institutions parties thereto (collectively, with
the Facility A Lenders, the “Lenders”), Bank of America, N.A., as administrative
agent for such financial institutions, pursuant to which the Lenders and the
Issuing Bank agreed severally, and not jointly, to extend credit facilities to
the Borrower; and

 

WHEREAS, the Guarantor owns 100% of the Capital Stock of the Borrower; and

 

WHEREAS, the Borrower and the Guarantor are mutually dependent on each other in
the conduct of their respective businesses as an integrated operation; and

 

WHEREAS, the Guarantor has determined that its execution, delivery and
performance of this Parent Guaranty directly benefits, and is within the
corporate purposes and in the best interests of, the Guarantor; and

 

WHEREAS, the Guarantor has agreed to execute this Parent Guaranty guaranteeing
the payment and performance by the Borrower of the Obligations (as defined in
the Facility A Loan Agreement) and the Obligations (as defined in the Facility B
Loan Agreement) (collectively, the “Guaranteed Obligations”) and covenants under
the Facility A Loan Agreement, the Facility B Loan Agreement and the other Loan
Documents (as defined in each of the Facility A Loan Agreement and the Facility
B Loan Agreement) executed by the Borrower (the Facility A Loan Agreement, the
Facility A Notes, the Facility B Loan Agreement, the Facility B Notes, and the
other Loan Documents executed by the Borrower in connection therewith as they
may be amended, modified or extended from time to time being hereinafter
referred to as the “Guaranteed Agreements”);

 

NOW, THEREFORE, in consideration of the above premises, Ten Dollars ($10.00) in
hand paid and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby guarantees to the
Administrative Agent, the Issuing Bank and the Lenders the full and prompt
payment of the Guaranteed Obligations, including any interest thereon, plus
reasonable, actual attorneys’ fees and expenses if the obligations represented
by this Parent Guaranty are collected by law, through an attorney-at-law, or
under



--------------------------------------------------------------------------------

advice therefrom. Notwithstanding anything contained in this Parent Guaranty
which may be construed to the contrary, the maximum liability of the Guarantor
under this Parent Guaranty as of any date shall in no event exceed the Maximum
Guaranty Liability (as such term is hereinafter defined) of the Guarantor as of
such date. As used herein, the term “Maximum Guaranty Liability” shall be that
amount from time to time equal to the greatest of (a) the Adjusted Net Worth (as
such term is defined below) of the Guarantor as of the end of the most recently
concluded fiscal quarter of the Guarantor ended on or prior to the date of this
Parent Guaranty, (b) the highest Adjusted Net Worth (as such term is defined
below) of the Guarantor at the end of any fiscal quarter ending subsequent to
the date of this Parent Guaranty and prior to the earlier of the date of the
commencement of a case under Title 11 of the United States Code (the “Bankruptcy
Code”) involving the Guarantor or the date enforcement of this Parent Guaranty
is sought and (c) the Adjusted Net Worth (as such term is defined below) of the
Guarantor at the earlier of the date of the commencement of a case under the
Bankruptcy Code involving the Guarantor or the date enforcement of this Parent
Guaranty is sought. As used herein, the term “Adjusted Net Worth” as of any
particular date shall mean the excess of (i) the amount of the fair saleable
value of the assets of the Guarantor (including the value of any and all rights
of subrogation or contribution resulting from any payments by the Guarantor
under any other guaranty) as of such date determined in accordance with
applicable Federal and state laws affecting creditors’ rights and governing
determinations of the insolvency of debtors, over (ii) the amount of all
liabilities of the Guarantor (excluding all liabilities of the Guarantor under
this Parent Guaranty), contingent or otherwise, as of such date, determined in
accordance with the laws described in clause (i) above, minus $1.00.

 

The Guarantor, the Administrative Agent, the Issuing Bank and the Lenders hereby
further agree that:

 

1. Definitions. Capitalized terms used herein and not otherwise defined shall
have the meanings ascribed thereto in the Facility A Loan Agreement and Facility
B Loan Agreement, as applicable in the context used.

 

2. Guaranty Absolute. Regardless of whether any proposed guarantor or any other
Person or Persons is or are or shall become in any other way responsible to the
Administrative Agent, the Issuing Bank and the Lenders, or any of them, for or
in respect of the Guaranteed Obligations or any part thereof, and regardless of
whether or not any Person or Persons now or hereafter responsible to the
Administrative Agent, the Issuing Bank and the Lenders, or any of them, for the
Guaranteed Obligations or any part thereof, whether under this Parent Guaranty
or otherwise, shall cease to be so liable, the Guarantor hereby declares and
agrees that this Parent Guaranty shall be a joint and several obligation, shall
be a continuing guaranty and shall be operative and binding until the earlier of
such time as (i) the Guaranteed Obligations shall have been paid or performed in
full and none of the Issuing Bank or any Lender shall be under any further
obligation to make any additional Advances to the Borrower under the Facility A
Loan Agreement and Facility B Loan Agreement, as the case may be, or (ii) the
Guarantor shall have satisfied all of its obligations under this Parent
Guaranty.

 

3. Integration. Upon this Parent Guaranty’s being executed and coming into the
hands of the Administrative Agent, acting on behalf of the Issuing Bank and the
Lenders, this Parent Guaranty shall be deemed to be finally executed and
delivered by the Guarantor and shall

 

2



--------------------------------------------------------------------------------

not be subject to or affected by any prior or concurrent promise or condition
affecting or limiting the Guarantor’s liability, and no statement,
representation, agreement or promise heretofore made on the part of the
Administrative Agent, the Issuing Bank, the Lenders, the Borrower, or any of
them, or any officer, employee or agent thereof unless contained herein forms
any part of this Parent Guaranty or has induced the making thereof or shall be
deemed in any way to affect the Guarantor’s liability hereunder.

 

4. Amendment and Waiver. No alteration or waiver of this Parent Guaranty or of
any of its terms, provisions or conditions shall be binding upon the parties
against whom enforcement is sought unless made in writing and signed by an
authorized officer of such party.

 

5. Dealings With Borrower, Etc. The Administrative Agent, the Issuing Bank and
the Lenders, or any of them, may from time to time, without exonerating or
releasing the Guarantor in any way under this Parent Guaranty, (i) take such
further or other security or securities for the Guaranteed Obligations or any
part thereof as the Administrative Agent, the Issuing Bank and the Lenders may
deem proper, or (ii) release, discharge, abandon or otherwise deal with or fail
to deal with the guarantor of the Guaranteed Obligations or any security or
securities therefor or any part thereof now or hereafter held by the
Administrative Agent, the Issuing Bank and the Lenders, or any of them, or (iii)
amend, modify, extend, accelerate or waive in any manner any of the provisions,
terms, or conditions of the Guaranteed Agreements, all as the Administrative
Agent, the Issuing Bank and the Lenders may consider expedient or appropriate in
their sole discretion. Without limiting the generality of the foregoing, or of
Paragraph 6 hereof, it is understood that the Administrative Agent, the Issuing
Bank and the Lenders, or any of them, may, without exonerating or releasing the
Guarantor, give up, or modify or abstain from perfecting or taking advantage of
any security for the Guaranteed Obligations and accept or make any compositions
or arrangements, and realize upon any security for the Guaranteed Obligations
when, and in such manner, and with or without notice, all as the Administrative
Agent, the Issuing Bank and the Lenders may deem expedient.

 

6. Guaranty Unconditional. The Guarantor acknowledges and agrees that no change
in the nature or terms of the Guaranteed Obligations or any of the Guaranteed
Agreements, or other agreements, instruments or contracts evidencing, related to
or attendant with the Guaranteed Obligations (including any novation), shall
discharge all or any part of the liabilities and obligations of the Guarantor
pursuant to this Parent Guaranty; it being the purpose and intent of the
Guarantor, the Administrative Agent, the Issuing Bank and the Lenders that the
covenants, agreements and all liabilities and obligations of the Guarantor
hereunder are absolute, unconditional and irrevocable under any and all
circumstances. Without limiting the generality of the foregoing, the Guarantor
agrees that until each and every one of the covenants and agreements of this
Parent Guaranty is fully performed, the Guarantor’s undertakings hereunder shall
not be released, in whole or in part, by any action or thing which might, but
for this paragraph of this Parent Guaranty, be deemed a legal or equitable
discharge of a surety or guarantor, or by reason of any waiver, omission of the
Administrative Agent, the Issuing Bank and the Lenders, or any of them, or their
failure to proceed promptly or otherwise, or by reason of any action taken or
omitted by the Administrative Agent, the Issuing Bank and the Lenders, or any of
them, whether or not such action or failure to act varies or increases the risk
of, or affects the rights or remedies of, the Guarantor or by reason of any
further dealings between the Borrower on the one hand and the Administrative
Agent, the Issuing Bank and the Lenders, or

 

3



--------------------------------------------------------------------------------

any of them, on the other hand or any other guarantor or surety, and the
Guarantor hereby expressly waives and surrenders any defense to its liability
hereunder based upon, and shall be deemed to have consented to, any of the
foregoing acts, omissions, things, agreements or waivers.

 

7. Setoff. The Administrative Agent, the Issuing Bank and the Lenders may,
without demand or notice of any kind upon or to the Guarantor, at any time or
from time to time when any amount shall be due and payable hereunder by the
Guarantor, if the Borrower shall not have timely paid any of the Guaranteed
Obligations after the lapse of any applicable cure period, appropriate and apply
to any portion of the Guaranteed Obligations hereby guaranteed, and in such
order of application as the Administrative Agent, the Issuing Bank and the
Lenders may from time to time elect, any property, balances, credit accounts or
moneys of the Guarantor in the possession of the Administrative Agent, the
Issuing Bank and the Lenders, or any of them, or under any of their control for
any purpose.

 

8. Loans In Excess of Maximum Parent Guaranty Liability. The creation or
existence from time to time of Guaranteed Obligations in excess of the amount
committed to or outstanding on the date of this Parent Guaranty is hereby
authorized, without notice to the Guarantor, and shall in no way impair or
affect this Parent Guaranty or the rights of the Administrative Agent, the
Issuing Bank and the Lenders herein. The Guarantor agrees that the obligations
guaranteed hereunder may at any time and from time to time exceed the Maximum
Guaranty Liability of the Guarantor, without impairing its liability under this
Parent Guaranty or affecting the rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder. It is the intention of the
Guarantor and the Administrative Agent, the Issuing Bank and the Lenders that
the Guarantor’s obligations hereunder shall be in, but not in excess of, the
maximum amount permitted by applicable Federal or state bankruptcy, insolvency,
fraudulent conveyance or transfer, or similar laws (the “Applicable Laws”). To
that end, but only to the extent such obligations would otherwise be subject to
avoidance under the Applicable Laws if the Guarantor is not deemed to have
received valuable consideration, fair value, or reasonably equivalent value for
its obligations under this Parent Guaranty, the Guarantor’s obligations under
this Parent Guaranty shall be reduced to that amount which, after giving effect
hereto, would not render the Guarantor insolvent, or leave the Guarantor with
unreasonably small capital to conduct its business or cause the Guarantor to
have incurred debts (or intended to have incurred debts) beyond its ability to
pay such debts as they mature, at the time such obligations are deemed to have
been incurred under the Applicable Laws. As used herein, the terms “insolvent”
and “unreasonably small capital” shall likewise be determined in accordance with
the Applicable Laws.

 

9. Bankruptcy of Borrower. Upon the bankruptcy or winding up or other
distribution of assets of the Borrower or of any surety or guarantor other than
the Guarantor for any Guaranteed Obligations of the Borrower to the
Administrative Agent, the Issuing Bank or the Lenders, the Administrative
Agent’s, the Issuing Bank’s and the Lenders’ rights against the Guarantor shall
not be affected or impaired by the Administrative Agent’s, the Issuing Bank’s or
any of the Lenders’ omission to prove its or their claim, as appropriate, or to
prove its or their full claim, as appropriate, and the Administrative Agent, the
Issuing Bank and the Lenders may prove such claims as they see fit and may
refrain from proving any claim and in their respective discretion they may value
as they see fit or refrain from valuing any security held by the

 

4



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Bank and the Lenders, or any of them, without
in any way releasing, reducing or otherwise affecting the liability to the
Administrative Agent, the Issuing Bank and the Lenders of the Guarantor.

 

10. Application of Payments. Any amount received by the Administrative Agent,
the Issuing Bank or any of the Lenders from whatsoever source and applied toward
the payment of the Guaranteed Obligations shall be applied in the order of
application set forth in the Facility A Loan Agreement and the Facility B Loan
Agreement, as applicable; provided, however, that if any Lender obtains payment
from any source on account of the Facility A Loans and Facility B Loans made by
it in excess of its ratable share of the Facility A Loans and Facility B Loans,
such Lender shall forthwith purchase from the other Lenders such participations
in the Facility A Loans and Facility B Loans as provided in the Facility A Loan
Agreement and Facility B Loan Agreement, respectively.

 

11. Waivers of Guarantor. The Guarantor hereby expressly waives: (a) notice of
acceptance of this Parent Guaranty, (b) notice of the existence or creation of
all or any of the Guaranteed Obligations, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, (d) all diligence in
collection or protection of or realization upon the Guaranteed Obligations or
any part thereof, any obligation hereunder, or any security for any of the
foregoing, and (e) until the Administrative Agent, the Issuing Bank and the
Lenders have been indefeasibly paid in full, all rights of subrogation,
indemnification, contribution and reimbursement from the Borrower, all rights to
enforce any remedy which the Administrative Agent, the Issuing Bank and the
Lenders, or any of them, may have against the Borrower and any benefit of, or
right to participate in, any collateral or security now or hereinafter held by
the Administrative Agent, the Issuing Bank or any of the Lenders in respect of
the Guaranteed Obligations, even upon payment in full of the Guaranteed
Obligations, except to the extent such waiver would be expressly prohibited by
Applicable Law. If a claim is ever made upon the Administrative Agent, the
Issuing Bank or any of the Lenders for the repayment or recovery of any amount
or amounts received by such Person in payment of any of the Guaranteed
Obligations and such Person repays all or part of such amount by reason of (a)
any judgment, decree or order of any court or administrative body having
jurisdiction over such Person or any of its property, or (b) any settlement or
compromise of any such claim effected by such Person with any such claimant,
including the Borrower, then in such event the Guarantor agrees that any such
judgment, decree, order, settlement or compromise shall be binding upon the
Guarantor, notwithstanding any revocation hereof or the cancellation of any
promissory note or other instrument evidencing any of the Guaranteed
Obligations, and the Guarantor shall be and remain obligated to such Person
hereunder for the amount so repaid or recovered to the same extent as if such
amount had never originally been received by such Person.

 

12. Assignment of Guaranteed Obligations. The Administrative Agent, the Issuing
Bank and the Lenders may each, to the extent permitted under the Facility A Loan
Agreement and Facility B Loan Agreement, and without notice of any kind, sell,
assign or transfer all or any part of the Guaranteed Obligations, and in such
event each and every immediate and successive assignee, transferee, or holder of
all or any of the Guaranteed Obligations, shall have the right to enforce this
Parent Guaranty, by suit or otherwise, for the benefit of such assignee,
transferee or holder as fully as if such assignee, transferee or holder were
herein by name specifically given such rights, powers and benefits, but the
Administrative Agent, the Issuing Bank and the Lenders

 

5



--------------------------------------------------------------------------------

shall have an unimpaired right, to enforce this Parent Guaranty for the benefit
of the Administrative Agent, the Issuing Bank and the Lenders, as to so much of
the Guaranteed Obligations as the Administrative Agent, the Issuing Bank and the
Lenders have not sold, assigned or transferred.

 

13. Remedies Cumulative. No delay by the Lenders, the Issuing Bank and the
Administrative Agent, or any of them, in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by the
Lenders, the Issuing Bank and the Administrative Agent, or any of them, of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy. No action by the Lenders, the Issuing Bank and the
Administrative Agent, or any of them, permitted hereunder shall in any way
impair or affect this Parent Guaranty. For the purpose of this Parent Guaranty,
the Guaranteed Obligations shall include, without limitation, all Guaranteed
Obligations of the Borrower, to the Administrative Agent, the Issuing Bank and
the Lenders, notwithstanding any right or power of any third party, individually
or in the name of the Borrower, the Administrative Agent, the Issuing Bank or
the Lenders, or any of them, to assert any claim or defense as to the invalidity
or unenforceability of any such Guaranteed Obligation, and no such claim or
defense shall impair or affect the obligations of the Guarantor hereunder.

 

14. Successors and Assigns. This Parent Guaranty shall be binding upon the
Guarantor, its successors and assigns and inure to the benefit of the successors
and assigns of the Administrative Agent, the Issuing Bank and the Lenders. The
Guarantor shall not assign its rights or obligations under this Parent Guaranty
without the prior written consent of the Administrative Agent, the Issuing Bank
and the Lenders.

 

15. Guaranty of Payment; Notices. This is a guaranty of payment not of
collection. In the event the Administrative Agent, the Issuing Bank and the
Lenders, or any of them, make a demand upon the Guarantor under this Parent
Guaranty, whether or not made through the Administrative Agent, such Guarantor
shall be held and bound to the Administrative Agent, the Issuing Bank and the
Lenders directly as debtor in respect of the payment of the amounts hereby
guaranteed. All costs and expenses, including reasonable attorneys’ fees and
expenses, incurred by the Administrative Agent, the Issuing Bank and the
Lenders, or any of them, in obtaining performance of or collecting payments due
under this Parent Guaranty to the extent permitted by the Facility A Loan
Agreement and Facility B Loan Agreement, as applicable, shall be deemed part of
the Guaranteed Obligations guaranteed hereby. Any notice or demand which the
Administrative Agent, the Issuing Bank and the Lenders, or any of them, may wish
to give shall be served upon the Guarantor in the fashion prescribed for notices
in Sections 11.1 of the Facility A Loan Agreement and Facility B Loan Agreement
in care of the Borrower, and the notice so sent shall be deemed to be served as
set forth in Sections 11.1 of the Facility A Loan Agreement and Facility B Loan
Agreement.

 

16. Loans Benefit Guarantor. The Guarantor expressly represents and acknowledges
that any financial accommodations by the Administrative Agent, the Issuing Bank
and the Lenders, or any of them, to the Borrower, including without limitation
the extension of the Facility A Loans and Facility B Loans, are and will be of
direct interest, benefit and advantage to the Guarantor.

 

6



--------------------------------------------------------------------------------

17. Inspections; Records. The Guarantor covenants and agrees that so long as any
amount is owing on account of the Facility A Loans, Facility B Loans, the
Facility A Notes, Facility B Notes, or otherwise pursuant to this Parent
Guaranty, the Guarantor shall permit representatives of the Administrative
Agent, the Issuing Bank and the Lenders to visit and inspect properties of the
Guarantor during reasonable hours, inspect the Guarantor’s books and records and
discuss with the principal officers of the Guarantor its businesses, assets,
liabilities, financial positions, results of operations and business prospects.

 

18. Governing Law. This Parent Guaranty shall be construed in accordance with
the laws of the State of New York.

 

19. Facility A Loan Agreement and Facility B Loan Agreement to Control. In the
event any term or condition contained herein is inconsistent with the terms and
conditions contained in the Facility A Loan Agreement and Facility B Loan
Agreement, as applicable, the terms and conditions of the Facility A Loan
Agreement and Facility B Loan Agreement, as applicable, shall control.

 

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Guarantor has caused this Parent Guaranty to be executed
as of the date first above written.

 

GEMSTAR-TV GUIDE INTERNATIONAL, INC.,
a Delaware corporation

By:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

 

GEMSTAR-TV GUIDE INTERNATIONAL , INC.

PARENT GUARANTY